Title: From Thomas Jefferson to John Langdon, 11 March 1805
From: Jefferson, Thomas
To: Langdon, John


                  
                     My Dear Sir
                     
                     Washington Mar. 11. 05.
                  
                  Your favor of the 25th. is recieved as is one also from your nephew at Boston inclosing a bill of lading for the 3. casks of perry; which I doubt not will arrive in due time. permit me now to inclose the cost 16. D. in such bills as I can get, which I am in hopes can be passed with you. I am just setting out for Monticello where I propose to pass three or four weeks in order to recruit after the fatigues of our winter campaign. Accept my affectionate salutations and assurances of constant friendship
                  
                     Th: Jefferson
                     
                  
               